Title: To Alexander Hamilton from George Washington, 2 February 1795
From: Washington, George
To: Hamilton, Alexander


Dear Sir,
Philadelphia Feby. 2d. 1795
After so long an experience of your public services, I am naturally led, at this moment of your departure from office—which it has always been my wish to prevent—to review them.
In every relation, which you have borne to me, I have found that my confidence in your talents, exertions and integrity, has been well placed. I the more freely render this testimony of my approbation, because I speak from opportunities of information wch cannot deceive me, and which furnish satisfactory proof of your title to public regard.
My most earnest wishes for your happiness will attend you in your retirement, and you may assure yourself of the sincere esteem, regard and friendship of
Dear Sir   Your affectionate

Go: Washington
Alexr. Hamilton Esqr.

